I cannot agree with the conclusion of the court in the foregoing opinion. The plaintiff and the defendant Davis were both stockholders in the Tom Reed Gold Mines Company. Under the law every stockholder has a right to inspect the mine. Both parties must be presumed to know this. The complaint shows that the defendant Davis knew that the plaintiff made the contract with the expectation of obtaining means of making payments by reselling the stock to other persons. By the contract twenty-five thousand five hundred *Page 564 
dollars was due on the 2d of September, and a much larger sum, one hundred and two thousand dollars, on or before the 2d of October. Defendant knew that the plaintiff could not obtain the latter sum unless he was allowed to examine the mine to discover its condition before making a resale. The condition of the mine was such that if he examined the mine he would have been enabled to make a resale and could have completed the contract. All this was known to the defendant. With the fraudulent intention of preventing plaintiff from carrying out the contract, the defendant caused the company to immediately refuse to permit the plaintiff to enter the mine for examination. He did this to prevent plaintiff from carrying out the contract, and persisted in so doing until after the payment of September 2d became due, knowing and believing that by that means he would avoid performance of the contract. In my opinion this was fraudulent and constituted an estoppel against the defendant, sufficient to prevent him from now claiming that the plaintiff was in default for failing to pay the comparatively small amount due on September 2d. If the plaintiff had paid that amount, as it may be conceded he was able to do, he was confronted with the certainty that the refusal to permit him to examine the mine would prevent him from making the much larger payment due in October, and that he would thereby forfeit the money already paid. In my opinion the defendant is in no position to claim the default which he himself has in this manner produced. I think the complaint states a cause of action.